Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00945-CV
____________
 
DEJUAN
BOULDS, Appellant
 
V.
 
JUDITH
MARTIN PRINCE, Appellee
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 00-54673
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 20,
2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On November 19, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this Court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed a response on December 12, 2002.  In the response, appellant contends he is an
indigent inmate and unable to pay for the record.  Appellant attached an affidavit of indigence
to his response and asked that he be permitted to proceed without payment of
costs. Rule 20.1 of the Texas Rules of Appellate Procedure provides that an
appellant must file the affidavit of indigence in the trial court with or
before the notice of appeal.  Tex. R. App. P. 20.1(c).  Appellant did not file his affidavit of
indigence in accordance with Rule 20.1(c), and therefore, it is
ineffective.  
Accordingly, appellant=s response fails to demonstrate
sufficient grounds for retaining the appeal and the appeal is ordered
dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).